DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selan (US 2020 / 0348750) in view of Yin (US 2021 / 0343246).

As pertaining to Claim 1, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) a method (see Page 11, Para. [0077]-[0078] and [0080]) comprising:
obtaining, by an application processor (see (602) in Fig. 6), position data for at least one of a head or an eye of a user (see (628, 630) in Fig. 6; and see Page 13, Para. [0090]-[0091]) of a display system (see (600) in Fig. 6; and see (410, 420) in Fig. 4);
rendering (see (412) in Fig. 4), by the application processor (again, see (602) in Fig. 6) based on the position data (see (410) in Fig. 4), image data (i.e., image frame data) for an image frame (see Page 9, Para. [0062]-[0065]);
modifying (see (506) in Fig. 5) pixel values (i.e., light output parameter values for each pixel) for each row of pixels (see (510) in Fig. 5; and see Page 3, Para. [0023]-[0024] and note that an MxN array of light emitting elements is associated with an MxN array of pixels having rows and columns) of the image data (i.e., the image frame data) for the image frame (i.e., a current image frame) based on time differences (see (508) in Fig. 5) between illumination times of a preceding frame and the image frame (i.e., the current image frame) and a time of a global illumination (i.e., global flashing associated with the current frame image) of the image frame (i.e., the current image frame; see Page 10 through Page 11, Para. [0069]-[0074]); and
sending the image data (i.e., image frame data) to a display driver circuit (i.e., a display controller; see Page 4, Para. [0025]-[0026]) of the display system (600) for displaying the image frame on the display (616) through the global illumination (i.e., global flashing; again, see Page 10 through Page 11, Para. [0069]-[0074]).

Selan does not disclose modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, to compensate for leakage associated with the global illumination of the image frame by the display of the display system.
However, in the same field of endeavor, Yin discloses (see Fig. 1B and Fig. 3) a pixel data compensation method and device for a matrix display device (see Page 1, Para. [0002]) wherein pixel driving is time-sequentially controlled such that an image frame time is divided into a loading stage (i.e., a non-light emitting stage), in which pixel data is sequentially loaded into the rows of the matrix display device, and a global illumination stage (i.e., a light emitting stage), in which all rows of the matrix display device are simultaneously illuminated according to that pixel data (see Fig. 1B and Page 3, Para. [0041]).  In this regard, Yin discloses that because pixel data is input on a row-by-row basis in order from a first row to a last row, the display device inevitably suffers from leakage associated with the global illumination of the image frame by the display device, which results in unevenness over the displayed image, due to a difference in loading times from the first row to the last row and the time of global illumination (see Page 3, Para. [0042]).  To compensate for the leakage associated with the global illumination of the image frame by the display of the display system, Yin discloses modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay (i.e., a time difference) between a loading time of the row of pixels of the image data (see the non-light emitting stage for each row in Fig. 1B) for the image frame and a time of a global illumination (see the light emitting stage in Fig. 1B) of the image frame (see Fig. 3 and see Page 3 through Page 4, Para. [0043]-[0044] and [0047]-[0056]).  The time-sequential pixel driving suggested by Yin, including the loading stage and the global illumination stage, is analogous to that suggested by Selan (see Page 10, Para. [0071]-[0072] of Selan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selan with the teachings of Yin such that the modifying step disclosed by Selan includes modifying pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, as suggested by Yin, to compensate for leakage associated with the global illumination of the image frame by the display of the display system to thereby reduce display unevenness and improve image display.

As pertaining to Claim 2, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) before modifying (see (506) in Fig. 5) the image data (i.e., image frame data), re-projecting (see (422) in Fig. 4), based on updated position data (see (420) in Fig. 4), the image data (i.e., frame image data) rendered by the application processor (again, see (602) in Fig. 6; and see Page 9 through Page 10, Para. [0065]-[0068]).

As pertaining to Claim 3, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) before modifying (see (506) in Fig. 5) the image data: 
estimating a position of at least one of the head or the eye of the user (see (410, 420) in Fig. 4) at the time of the global illumination (i.e., global flashing); and
re-projecting (see (422) in Fig. 4), based on the estimated position (see (420) in Fig. 4) of at least one of the head or the eye of the user, the image data (i.e., frame image data) rendered by the application processor (again, see (602) in Fig. 6; see Page 9 through Page 10, Para. [0065]-[0068]).

As pertaining to Claim 4, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) before modifying (see (506) in Fig. 5) the image data: 
obtaining a new position of at least one of the head or the eye of the user (see (410, 420) in Fig. 4) at a time after the image data (i.e., frame image data) is rendered (see (412) in Fig. 4); and
re-projecting (see (422) in Fig. 4), based on the new position (see (420) in Fig. 4) of at least one of the head or the eye of the user, the image data (i.e., frame image data) rendered by the application processor (again, see (602) in Fig. 6; see Page 9 through Page 10, Para. [0065]-[0068]).

As pertaining to Claim 5, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) estimating, based on the position data (see (410, 420) in Fig. 4), a position of at least one of the head or the eye of the user (see (410, 420) in Fig. 4) at the time of the global illumination (i.e., global flashing),
wherein rendering (see (412) in Fig. 4) the image data (i.e., the frame image data) by the application processor (again, see (602) in Fig. 6) comprises rendering the image data (i.e., the frame image data) based on the estimated position of at least one of the head or the eye of the user at the time of the global illumination (i.e., global flashing; again, see Page 9 through Page 10, Para. [0062]-[0068]).

As pertaining to Claim 6, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) loading the image data (i.e., image frame data) into pixel driving circuits of the display (see Page 4, Para. [0025]-[0026]); and
turning on, by the display driver circuit (i.e., a display controller), pixels of the display for the global illumination (i.e., global flashing; see Page 11, Para. [0076] in combination with Page 3, Para. [0023]-[0024]).

As pertaining to Claim 7, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) obtaining the position data for at least one of a head or an eye of a user includes receiving the position data from at least one of a head-tracking sensor or an eye-tracking sensor (see (628, 630) in Fig. 6; and see Page 13, Para. [0090]-[0091]).

As pertaining to Claim 9, Yin discloses (see Fig. 1B, Fig. 3 and Fig. 4) that modifying the pixel values for each row of pixels of the image data for the image frame (again, see Page 3 through Page 4, Para. [0043]-[0044]) comprises:  
determining a leakage current in a driving circuit (i.e., a pixel driving circuit) of a light source for a pixel of the row of pixels (see Page 6, Para. [0066]-[0067]); 
determining the time delay (i.e., the time difference based on the row number of the plurality of rows of pixels) between the loading time of the row of pixels of the image data for the image frame (see Fig. 1B) and the time of the global illumination (i.e., the light emitting stage) of the image frame (see Page 5, Para. [0058]-[0059]; and note that the row number “n” is indicative of the time delay between the loading time of a row of pixels and the global illumination, as the time delay as shown in Fig. 1B is linearly related to the row number “n”);
determining, based on the leakage current (see Fig. 4) and the time delay (i.e., the time difference based on the row number of the plurality of rows of pixels), a leakage compensation value (i.e., see (K) and/or (Q)) for the pixel (see Page 5, Para. [0060] and Page 6, Para. [0067]); and 
adjusting the pixel value for the pixel based on the leakage compensation value (again, see Page 6, Para. [0067]).

As pertaining to Claim 10, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) a display system (see (600) in Fig. 6; and see Page 11, Para. [0077]-[0078] and [0080]) comprising:
a display (see (616) in Fig. 6) including a plurality of light sources (i.e., LED light sources) and corresponding light source driving circuits (i.e., display and/or LED driver circuits), the plurality of light sources (i.e., LED light sources) arranged in a plurality of rows (i.e., an array; see (104, 106) in Fig. 1; and see Page 3, Para. [0020]-[0021]);
a display driver circuit (i.e., a display controller; see Page 4, Para. [0025]-[0026]) coupled to the display (616); and
an application processor (see (602) in Fig. 6) coupled to the display driver circuit (i.e., a display controller) and configured to:
obtain position data for at least one of a head or an eye of a user (see (628, 630) in Fig. 6; and see Page 13, Para. [0090]-[0091]) of the display system (see (600) in Fig. 6; and see (410, 420) in Fig. 4);
render (see (412) in Fig. 4), based on the position data (see (410) in Fig. 4), image data (i.e., image frame data) for an image frame (see Page 9, Para. [0062]-[0065]);
modify (see (506) in Fig. 5) pixel values (i.e., light output parameter values for each pixel) for each row of pixels (see (510) in Fig. 5; and see Page 3, Para. [0023]-[0024] and note that an MxN array of light emitting elements is associated with an MxN array of pixels having rows and columns) of the image data (i.e., the image frame data) for the image frame (i.e., a current image frame) based on time differences (see (508) in Fig. 5) between illumination times of a preceding frame and the image frame (i.e., the current image frame) and a time of a global illumination (i.e., global flashing associated with the current frame image) of the image frame (i.e., the current image frame; see Page 10 through Page 11, Para. [0069]-[0074]); and
send the image data (i.e., image frame data) to the display driver circuit (i.e., the display controller) for displaying the image frame on the display (616) through the global illumination (i.e., global flashing; see Page 10 through Page 11, Para. [0069]-[0074]).

Selan does not disclose modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, to compensate for leakage associated with the global illumination of the image frame by the display of the display system.
However, in the same field of endeavor, Yin discloses (see Fig. 1B and Fig. 3) a pixel data compensation method and device for a matrix display device (see Page 1, Para. [0002]) wherein pixel driving is time-sequentially controlled such that an image frame time is divided into a loading stage (i.e., a non-light emitting stage), in which pixel data is sequentially loaded into the rows of the matrix display device, and a global illumination stage (i.e., a light emitting stage), in which all rows of the matrix display device are simultaneously illuminated according to that pixel data (see Fig. 1B and Page 3, Para. [0041]).  In this regard, Yin discloses that because pixel data is input on a row-by-row basis in order from a first row to a last row, the display device inevitably suffers from leakage associated with the global illumination of the image frame by the display device, which results in unevenness over the displayed image, due to a difference in loading times from the first row to the last row and the time of global illumination (see Page 3, Para. [0042]).  To compensate for the leakage associated with the global illumination of the image frame by the display of the display system, Yin discloses modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay (i.e., a time difference) between a loading time of the row of pixels of the image data (see the non-light emitting stage for each row in Fig. 1B) for the image frame and a time of a global illumination (see the light emitting stage in Fig. 1B) of the image frame (see Fig. 3 and see Page 3 through Page 4, Para. [0043]-[0044] and [0047]-[0056]).  The time-sequential pixel driving suggested by Yin, including the loading stage and the global illumination stage, is analogous to that suggested by Selan (see Page 10, Para. [0071]-[0072] of Selan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selan with the teachings of Yin such that the modifying step disclosed by Selan includes modifying pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, as suggested by Yin, to compensate for leakage associated with the global illumination of the image frame by the display of the display system to thereby reduce display unevenness and improve image display.

As pertaining to Claim 11, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) before modifying (see (506) in Fig. 5) the image data (i.e., image frame data), re-projecting (see (422) in Fig. 4) the image data (i.e., frame image data) based on updated position data (see (420) in Fig. 4; and see Page 9 through Page 10, Para. [0065]-[0068]).

As pertaining to Claim 12, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) before modifying (see (506) in Fig. 5) the image data: 
estimate a position of at least one of the head or the eye of the user (see (410, 420) in Fig. 4) at the time of the global illumination (i.e., global flashing); and
re-project (see (422) in Fig. 4) the image data (i.e., frame image data) based on the estimated position (see (420) in Fig. 4) of at least one of the head or the eye of the user (again, see (602) in Fig. 6; see Page 9 through Page 10, Para. [0065]-[0068]).

As pertaining to Claim 13, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) before modifying (see (506) in Fig. 5) the image data: 
obtain a new position of at least one of the head or the eye of the user (see (410, 420) in Fig. 4) at a time after the image data (i.e., frame image data) is rendered (see (412) in Fig. 4); and
re-project (see (422) in Fig. 4) the image data (i.e., frame image data) based on the new position (see (420) in Fig. 4) of at least one of the head or the eye of the user (again, see (602) in Fig. 6; see Page 9 through Page 10, Para. [0065]-[0068]).

As pertaining to Claim 14, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) estimating, based on the position data (see (410, 420) in Fig. 4), a position of at least one of the head or the eye of the user (see (410, 420) in Fig. 4) at the time of the global illumination (i.e., global flashing); and
render (see (412) in Fig. 4) the image data (i.e., the frame image data) based on the estimated position of at least one of the head or the eye of the user (again, see Page 9 through Page 10, Para. [0062]-[0068]).

As pertaining to Claim 15, Yin discloses (see Fig. 1B, Fig. 3 and Fig. 4) that the application processor is configured to modify the pixel values for each row of pixels of the image data for the image frame (again, see Page 3 through Page 4, Para. [0043]-[0044]) by:  
determining a leakage current in a light source driving circuit (i.e., a pixel driving circuit) for a pixel of the row of pixels (see Page 6, Para. [0066]-[0067]); 
determining the time delay (i.e., the time difference based on the row number of the plurality of rows of pixels) between the loading time of the row of pixels of the image data for the image frame (see Fig. 1B) and the time of the global illumination (i.e., the light emitting stage) of the image frame (see Page 5, Para. [0058]-[0059]; and note that the row number “n” is indicative of the time delay between the loading time of a row of pixels and the global illumination, as the time delay as shown in Fig. 1B is linearly related to the row number “n”);
determining, based on the leakage current (see Fig. 4) and the time delay (i.e., the time difference based on the row number of the plurality of rows of pixels), a leakage compensation value (i.e., see (K) and/or (Q)) for the pixel (see Page 5, Para. [0060] and Page 6, Para. [0067]); and 
adjusting the pixel value for the pixel based on the leakage compensation value (again, see Page 6, Para. [0067]).

As pertaining to Claim 17, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) loading the image data (i.e., image frame data) into the corresponding light source driving circuits (i.e., display and/or LED driver circuits) for the plurality of light sources (i.e., LED light sources; see Page 4, Para. [0025]-[0026]); and
controlling the corresponding light source driving circuits (i.e., display and/or LED driver circuits) to turn on the plurality of light sources (i.e., LED light sources) for the global illumination (i.e., global flashing; see Page 11, Para. [0076] in combination with Page 3, Para. [0023]-[0024]).

As pertaining to Claim 18, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) that the application processor (see (602) in Fig. 6) includes at least one of a central processing unit or a graphic processing unit (see Page 11, Para. [0078]).

As pertaining to Claim 19, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) that the plurality of light sources (i.e., LED light sources) includes an array of organic light emitting diodes (OLEDs) or an array of micro-light emitting diodes (micro-LEDs; see Page 3, Para. [0021]).

As pertaining to Claim 20, Selan discloses (see Fig. 3, Fig. 4, and Fig. 5 in combination with Fig. 6) a non-transitory machine-readable storage medium including instructions stored thereon, the instructions, when executed by one or more processors, cause the one or more processors to perform operations (see Page 11, Para. [0077]-[0078] and [0080]) including:
obtaining position data for at least one of a head or an eye of a user (see (628, 630) in Fig. 6; and see Page 13, Para. [0090]-[0091]) of a display system (see (600) in Fig. 6; and see (410, 420) in Fig. 4);
rendering (see (412) in Fig. 4), based on the position data (see (410) in Fig. 4), image data (i.e., image frame data) for an image frame (see Page 9, Para. [0062]-[0065]);
modifying (see (506) in Fig. 5) pixel values (i.e., light output parameter values for each pixel) for each row of pixels (see (510) in Fig. 5; and see Page 3, Para. [0023]-[0024] and note that an MxN array of light emitting elements is associated with an MxN array of pixels having rows and columns) of the image data (i.e., the image frame data) for the image frame (i.e., a current image frame) based on time differences (see (508) in Fig. 5) between illumination times of a preceding frame and the image frame (i.e., the current image frame) and a time of a global illumination (i.e., global flashing associated with the current frame image) of the image frame (i.e., the current image frame; see Page 10 through Page 11, Para. [0069]-[0074]); and
sending the image data (i.e., image frame data) to a display driver circuit (i.e., a display controller; see Page 4, Para. [0025]-[0026]) of the display system (600) for displaying the image frame on the display (616) through the global illumination (i.e., global flashing; see Page 10 through Page 11, Para. [0069]-[0074]).

Selan does not disclose modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, to compensate for leakage associated with the global illumination of the image frame by the display of the display system.
However, in the same field of endeavor, Yin discloses (see Fig. 1B and Fig. 3) a pixel data compensation method and device for a matrix display device (see Page 1, Para. [0002]) wherein pixel driving is time-sequentially controlled such that an image frame time is divided into a loading stage (i.e., a non-light emitting stage), in which pixel data is sequentially loaded into the rows of the matrix display device, and a global illumination stage (i.e., a light emitting stage), in which all rows of the matrix display device are simultaneously illuminated according to that pixel data (see Fig. 1B and Page 3, Para. [0041]).  In this regard, Yin discloses that because pixel data is input on a row-by-row basis in order from a first row to a last row, the display device inevitably suffers from leakage associated with the global illumination of the image frame by the display device, which results in unevenness over the displayed image, due to a difference in loading times from the first row to the last row and the time of global illumination (see Page 3, Para. [0042]).  To compensate for the leakage associated with the global illumination of the image frame by the display of the display system, Yin discloses modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay (i.e., a time difference) between a loading time of the row of pixels of the image data (see the non-light emitting stage for each row in Fig. 1B) for the image frame and a time of a global illumination (see the light emitting stage in Fig. 1B) of the image frame (see Fig. 3 and see Page 3 through Page 4, Para. [0043]-[0044] and [0047]-[0056]).  The time-sequential pixel driving suggested by Yin, including the loading stage and the global illumination stage, is analogous to that suggested by Selan (see Page 10, Para. [0071]-[0072] of Selan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selan with the teachings of Yin such that the modifying step disclosed by Selan includes modifying pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, as suggested by Yin, to compensate for leakage associated with the global illumination of the image frame by the display of the display system to thereby reduce display unevenness and improve image display.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Selan in view of Yin and further in view of Ragland (US 5,471,542).

As pertaining to Claim 8, neither Selan nor Yin explicitly discloses that rendering the image data for the image frame comprises:  executing an application based on the position data to determine a scene for the eye of the user; and converting the scene for the eye of the user to drawing commands.  However, the utilization of eye-tracking to implement drawing commands is well-known in the art.
In fact, in the same field of endeavor, Ragland discloses (see Fig. 1) that it was well-known in the art, before the effective filing date of the claimed invention, to execute an application based on position data corresponding to an eye of a user to determine a scene for the eye of the user; and to convert the scene for the eye of the user to drawing commands (see Col. 2, Ln. 30-63).  Ragland suggests that such an application provides the benefit of improved user-interfacing, particularly in an environment in which a user may be physically handicapped (see Col. 1, Ln. 6-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selan and Yin with the teachings of Ragland, such that the rendering of the image data, as disclosed by Selan and Yin, comprises executing the application disclosed by Ragland to initiate drawing commands using the position data corresponding to the eye of the user in order to improve user-interfacing and accommodate a wider number of users including users having physical handicaps.

As pertaining to Claim 16, neither Selan nor Yin explicitly discloses that rendering the image data for the image frame comprises:  executing an application based on the position data to determine a scene for the eye of the user; and converting the scene for the eye of the user to drawing commands.  However, the utilization of eye-tracking to implement drawing commands is well-known in the art.
In fact, in the same field of endeavor, Ragland discloses (see Fig. 1) that it was well-known in the art, before the effective filing date of the claimed invention, to execute an application based on position data corresponding to an eye of a user to determine a scene for the eye of the user; and to convert the scene for the eye of the user to drawing commands (see Col. 2, Ln. 30-63).  Ragland suggests that such an application provides the benefit of improved user-interfacing, particularly in an environment in which a user may be physically handicapped (see Col. 1, Ln. 6-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selan and Yin with the teachings of Ragland, such that the rendering of the image data, as disclosed by Selan and Yin, comprises executing the application disclosed by Ragland to initiate drawing commands using the position data corresponding to the eye of the user in order to improve user-interfacing and accommodate a wider number of users including users having physical handicaps.

Response to Arguments

Applicant’s arguments with respect to independent Claims 1, 10, and 20 have been considered but are moot because the new ground of rejection relies on a newly applied combination of references that specifically addresses the subject matter challenged in the argument.  Specifically, the applicant has argued that the teachings of Selan, as relied upon by the examiner in the prior Office Action, do not teach or fairly suggest the claimed method of “modifying the pixel values for each row of pixels of the image data for the image frame based on a time delay between a loading time of the row of pixels of the image data for the image frame and a time of a global illumination of the image frame, to compensate for leakage associated with the global illumination of the image frame by the display of the display system” (see Remarks at Pages 8 and 9).  The examiner agrees.  However, the combined teachings of Selan and Yin, as newly relied upon in the above rejections, clearly suggest this claimed “modifying” step.  In fact, the teachings of Yin plainly suggest the claimed “modifying” step specifically for the purpose of compensating for “leakage associated with the global illumination of the image frame by the display of the display system.”  Furthermore, the combined teachings of Selan and Yin, as newly relied upon by the examiner, also suggest the features of dependent Claims 9 and 15, previously objected by the examiner as being directed to allowable subject matter.  Therefore, Claims 1-20 are rejected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622